DETAILED ACTION
1.	This action is in response to applicant's amendment received on 5/11/2022.  Amended claims 16 is acknowledged and the following new grounds of rejection below are formulated.  Claims 11-12, 18, and 20 are cancelled.  The amendments to the specification have been considered and accepted. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideki (JP2019127901), hereinafter “Hideki”.
Regarding claim 1, Hideki discloses the same invention substantially as claimed such as a method of forming a composite oil pan for an engine of a work vehicle, the method comprising: forming a sheet of metal into a first pan (2, page 2, paragraph 1), the first pan having a first bottom wall (shown in figure 1) and first peripheral walls extending from edges of the first bottom wall to define a sump for containing engine oil, the first peripheral walls terminating in a first peripheral flange (shown in figure 1) extending outwardly; and open-molding (press forming mentioned in page 2, paragraphs 5 and 10) a fiber-reinforced polymer resin (page 2, paragraph 2) onto the first pan to form a second pan having a second bottom wall in abutting relation with the first bottom wall and having second peripheral walls extending from edges of the second bottom wall and in abutting relation with the first peripheral walls (page 3, paragraph 4 mentions that the second layer 4 may be placed on the outer layer of the pan body 2), the second peripheral walls terminating in a second peripheral flange in abutting relation with the first peripheral flange; wherein the first pan defines a thin wall metal structure (2, iron pan body mentioned in page 2, paragraph 1) with an inner surface extending across the first bottom wall, the first peripheral walls and the peripheral first flange (shown in figure 1), and wherein the second pan reinforces the first pan without abutting the inner surface (4 being pressed on the outer layer of 2), but is silent to show in figures the second layer abutting the flange of the first oil pan.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cover the whole outer layer of the oil pan for the purpose of providing additional heat insulating properties. Examiner notes that Hideki initially teaches the heat insulating fiber resin to be placed within the inner layer of the body with a desired shape (page 2, paragraph 5). The desired shape in figure 1 is shown not to cover the flanges. However, if the resin layer is placed on the outer layer as page 3, paragraph 4 mentions, it would be obvious to one of ordinary skill to cover the flanges of the oil pan body as well. Hideki gives the freedom of choosing a desired shape. 
Regarding claim 2, Hideki disclose the claimed invention except for the fiber-reinforced polymer resin being oleophilic. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the fiber-reinforced polymer resin be oleophilic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3, Hideki discloses the method of claim 1, wherein the open-molding step is a hand lay-up process including the steps of: applying a fluid polymeric resin onto the first pan (page 2, paragraphs 4-5); placing a reinforcement fiber on the fluid polymeric resin; and pressing both the fluid polymeric resin and the reinforcement fiber against an outer surface of the first pan (page 2, paragraph 10).

Regarding claim 5, Hideki discloses the method of claim 1, wherein the second pan is thicker than the first pan by a factor of three or more (page 2, paragraph 4 mentions that the thickness can be between 2-10mm so Hideki gives freedom for the layer 4 to be thicker).
Regarding claim 6, Hideki discloses the method of claim 1, wherein the thin wall metal structure of the first pan has an outer surface opposite the inner surface, wherein the second pan abuts the outer surface (page 3, paragraph 4).

Regarding claim 13, Hideki discloses the method of claim 1, wherein the step of forming the sheet of metal includes forming an outer lip at a distal end of the first peripheral flange (shown in figure 1), the outer lip extending downward toward the first bottom wall of the first pan (shown in figure 1).
Regarding claim 14, Hideki discloses the method of claim 1, wherein the second pan (4) is formed directly onto an outer surface of the first pan without any intervening structure or bonding agent such that the open-molding step joins the second pan to the first pan (page 2, paragraph 10 mentions press forming).
Regarding claim 15, Hideki discloses the method of claim 1, wherein the forming step includes pressing the sheet of metal against a mold; the method further comprising removing the composite oil pan from the mold after the open-molding step. Examiner notes that Hideki provides a press forming process that uses a mold to press the pan. 
Regarding claim 16, Hideki discloses a composite engine oil pan, comprising: a first pan formed of a sheet of metal with a first bottom wall and a first plurality of peripheral walls extending generally upwardly from the first bottom wall, the first plurality of peripheral walls including a first front wall, a first rear wall, and first side walls, the first plurality of peripheral walls terminating in a first peripheral flange extending outwardly from a top of one or more of the first front wall, the first rear wall, and the first side walls, the first pan including: an oil sump for containing oil defined by an inner surface extending contiguously along the first bottom wall and the first plurality of peripheral walls and an outer surface opposite the inner surface; and a second pan formed of a fiber-reinforced polymer resin with a second bottom wall and a second plurality of peripheral walls extending generally upwardly from the second bottom wall, the second plurality of peripheral walls including a second front wall, a second rear wall, and second side walls, the second plurality of peripheral walls terminating in a second peripheral flange extending outwardly from a top of one or more of the second front wall, the second rear wall, and the second side walls, the second pan abutting and bonded to the outer surface of the first pan; wherein the second pan is mounted to cover, at least in part, the outer surface of the first pan; wherein the second pan is thicker than the first pan to structurally reinforce the first pan without abutting the inner surface of the first pan. wherein the sheet of metal is press-formed about a mold; and wherein the second pan is open-molded directly onto the outer surface of the first pan at the first bottom wall and first peripheral walls and along an underside of the first peripheral flange. Refer to the rejections of claims 1, 5, and 15 above for further details since the limitations are similar
Regarding claim 17, Hideki disclose the composite engine oil pan of claim 16, wherein the fiber-reinforced polymer resin is oleophilic. Refer to the rejections of claim 2 above for further details since the limitations are similar.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideki as applied to claims 1-3, 5-6, and 13-17 above, and further in view of Nunnery (U.S. Publication 2019/0368154), hereinafter “Nunnery”.
Regarding claim 4, Hideki disclose the same invention substantially as claimed except for using a spray method to apply the fluid polymeric resin onto the pan.  However, Nunnery teaches the use of using a spray lay-up process to apply a polymeric resin layer (paragraph 35) for the purpose of providing an alternate economical process to reduce cost.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hideki by incorporating a spray lay-up process to apply the fluid polymeric resin as taught by Nunnery for the purpose of providing an alternate economical process to reduce cost.
Claims 7-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideki as applied to claims 1-3, 5-6, and 13-17 above, and further in view of Cunningham (U.S. Patent 6,584,950), hereinafter “Cunningham”.
Regarding claim 7, Hideki discloses the same invention substantially as claimed but is silent to disclose a drain opening.  However, Cunningham teaches the use of drain opening within the oil pan base (38, column 10, lines 39-41) for the purpose of draining the oil from the engine to service and refill.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hideki by incorporating a drain opening as taught by Cunningham for the purpose of draining the oil from the engine to service and refill.
Regarding claims 8-10, Hideki discloses the same invention substantially as claimed but is silent to disclose a plurality of attachment openings for the flanges.  However, Cunningham teaches the use of attachment opening (50) and flanged annulus compression limiters (53, shown in figures 1 and 3) disposed within some of the attachment openings for the purpose of effectively attaching the oil pan to the cylinder block while preventing over-compression of the flange (47, column 3, lines 7-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hideki by incorporating attachment openings and compression limiters as taught by Cunningham for the purpose of effectively attaching the oil pan to the cylinder block while preventing over-compression of the flange.
Regarding claim 19, Hideki discloses the composite engine oil pan of claim 16, further comprising: one or more compression limiters extending through both the first and second peripheral flanges for mounting the composite engine oil pan, the one or more compression limiters having a relatively greater compressive strength than the fiber-reinforced polymer resin. Refer to the rejections of claims 9 and 10 above for further details since the limitations are similar.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection relies on the new Hideki reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        8/11/2022